DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Regarding claim 10, Applicant argues that Moss does not teach a “heating tunnel”. Looking at Figure 2, Moss shows a heating tunnel 20, particularly the housing 21 which creates a tunnel where tunnel is defined by Webster’s Dictionary as “a covered passageway” having conveyor of 30 Fig. 1 run through the tunnel. Then argues that Moss does not teach “the spout infeed track includes an adjustment assembly for permitting adjustment of a number of spouts fed from the spout infeed track into an aligned spout holding rack assembly”. Moss teaches “The supply of fitments 26 is generally composed of a hopper for the fitments 42, a delivery chute 44 which transports the fitments 40 from the hopper 42 to a receiving point 46, and an elevator 48 connected a holding bin 49 and positioned to transport fitments 40 from the bin 49 to the hopper 42. In operation, the fitments 40 are loaded into the bin 49 for transport to the hopper 42. The hopper 42 places one fitment 40 at a time onto the chute 44 where upon the fitments 40 are transported to the receiving point for placement on a fitment carrier 30. The chute 44 may have various orienting components to properly orient each fitment 40 before placement on a fitment carrier 30” C4 L50-65. The claim language does not provide structural description to differentiate from the prior art. Further, to make an assembly adjustable does not merit patentability. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.).
Regarding claim 14, Applicant argues that Moss does not teach “a spout emptying passage is provided at a spout outfeed side of the conveyor in alignment with a spout infeed track at a spout infeed side of the conveyor”. Moss teaches “The plurality of fitment carriers 30 are connected to the continuous track 24 for movement thereabout in predetermined intervals. The continuous track 24 with the plurality of carriers 30 thereon, is disposed to have a portion above part of the conveyor system 22 for application of fitments 40 to moving cartons 50 that are conveyed along the conveyor system 22. Each of the fitment carriers 30 retrieves a fitment 40 from the receiving point 46 where upon the fitment carrier 30 with the fitment 40 thereon is transported on the continuous track 24 to the hot melt dispenser 28” C4 L65-67; C5 L1-10. Applicant does not differentiate through structural language from the prior. For the foregoing reasons, the claims stand rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss U.S. Patent No. 6,205,746.
Claim 10, Moss teaches a machine Fig. 2 for applying spouts 40 to containers 50, comprising: a heating tunnel 20 for heating spouts 40; a conveyor 30 configured for conveying spouts 40 through the heating tunnel 20 for heating via 28, wherein the conveyor 20 is a loop conveyor Fig. 1 including a plurality of spout holding rack assemblies Fig. 3 mounted thereon, wherein the loop conveyor 30 defines a conveyor path from a spout loading zone 46, through the heating tunnel 20 and then back to the spout loading zone 46; and a spout infeed track 44 located at a spout infeed side of the conveyor 30, wherein the spout infeed track 44 includes an adjustment assembly 42 for permitting adjustment of a number of spouts 40 fed from the spout infeed track 44 into an aligned spout holding rack assembly of 30 Fig. 3 C4 L65-67; C5 L1-20.
Claim 14, Moss teaches a machine Fig. 2 for applying spouts 40 to containers 50, comprising: a heating tunnel 20 for heating spouts 40; a conveyor 30 configured for conveying spouts 40 through the heating tunnel 20 for heating via 28, wherein the conveyor 30 is a loop conveyor Fig. 1 including a plurality of spout holding rack assemblies Fig. 3 mounted thereon, wherein the loop conveyor 30 defines a conveyor path from a spout loading zone 46, through the heating tunnel 20 and then back to the spout loading zone 46; and a spout emptying passage 22 is provided at a spout outfeed side of the conveyor 30 in alignment with a spout infeed track 40 at a spout infeed side of the conveyor 30 Fig. 1.
Claim 15, Moss teaches each spout holding rack assembly 30 includes an infeed end 46 toward the spout infeed side of the conveyor 30 and an outfeed end at 22 toward the spout outfeed side of the conveyor 30; each spout holding rack assembly 30 is selectively alignable with the spout infeed track 44 for loading of spouts 40 into the infeed end at 46 of the spout holding rack assembly 30; the spout emptying passage 22 includes an input opening aligned with the spout infeed track 44 such that the outfeed end at 22 of each spout holding rack assembly 30 aligns with the input opening when the infeed end 46 of the spout holding rack assembly 30 aligns with the spout infeed track 44 C4 L65-67; C5 L1-20.
of times.
Allowable Subject Matter
Claims 2-9, 21 and 23-24 are allowed.
Claims 11-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS